DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/01/2020, in which, claims 1-16, are pending. Claims 1, 15 AND 16 are independent. Claims 2-14, are dependent.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muraishi ([USPAP20210227098]).

Referring to claim 1, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), comprising: a first light source configured to irradiate an object to be read, with first light having a first transmittance to the object; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device, each light-transmitting member has a peak transmission wavelength that corresponds to the wavelength of light received by the light-transmitting member]);
a second light source configured to irradiate the object with second light having a second transmittance to the object, the second transmittance being different from the first transmittance; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device]);
a first reading unit ([121 of fig 3]) configured to read the first light of the first light source from the object to output first image data; (the line sensor 201 has such a plurality of light-receiving element, see 0040-0041]); 
a second reading unit  ([122 of fig 3]) configured to read the second light of the second light source from the object to output second image data; ([see 0040-0041]), the line sensor 201 has such a plurality of light-receiving element columns disposed, and pixel corresponding to a light-receiving element that receives red light is herein referred to as an R-pixel (pixel data representing red]);
 a comparison unit ([404 of fig 4]) configured to compare a data difference between the first image data and the second image data; ([see 0065] an abnormal pixel width comparison unit 404 determines positions of abnormal pixels based on a result obtained by abnormal pixel candidates being detected by the inter-sheet abnormal pixel detection unit 401 and a result obtained by abnormal pixel candidates being detected by the document leading edge abnormal pixel detection unit 403, the abnormal pixel width comparison unit 404 outputs “1” for an abnormal pixel position and “0” for a normal pixel position]); and 
a correction unit ([309 of fig 4) configured to, in a case where the data difference is equal to or larger than a threshold, correct data of an image area having the data difference equal to or larger than the threshold in the first image data or the second image data, (see [0054] the color determination unit 310 performs processing for determining whether the image data generated by the abnormal pixel correction unit 309 indicates a color image or a black-and-white image. For example, input RGB image data is converted into (L, a, b) color space data and threshold processing are performed to thereby determine whether the image data indicates a color image or a black-and-white image. In the (L, a, b) color space, as the values a and b are closer to 0, the color are more perceived as black and white, the threshold processing is performed on abs (a) or abs (b), and if the value obtained as a result of threshold processing is lower than a threshold, it is determined that the image data indicates a black-and-white image, the expression “abs ( )” represents an absolute value here]), see also a correction unit configured to correct a piece of pixel data of a first color of which the abnormal pixel is detected in the first color without correcting a piece of pixel data of a second color of which the abnormal pixel is not detected in the second color, in the generated pieces of pixel data in a case where the determination unit determines the detected abnormal pixel is a pixel other than the pixel located at the edge portion, and to correct a plurality of pieces of pixel data of all colors at a position where the abnormal pixel is detected in the generated plurality of pieces of pixel data in a case where the determination unit determines the detected abnormal pixel is the pixel located at the edge portion]).

Referring to claim 2, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the first light source is a light source configured to emit the first light in a wavelength range of visible light, the second light source is a light source configured to emit the second light in a wavelength range different from the wavelength range of visible light, and wherein the first reading unit and the second reading unit are configured to simultaneously read the first light of the first light source and the second light of the second light source from the object and output the first image data and the second image data, ([as to claim 2, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 3, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the second light source is a light source configured to emit near-infrared light ([as to claim 3, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 4, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the correction unit is configured to output image data obtained by correcting the first image data.([as to claim 4, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 5, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the correction unit is configured to output image data obtained by correcting the second image data, ([as to claim 5, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 6, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the correction unit is configured to simultaneously output image data obtained by correcting the first image data and image data obtained by correcting the second image data ([as to claim 6, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 7, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the first reading unit is configured to output two or more colors of color separation data as the first image data, wherein, in a case where a data difference between color separation data of any one of the two or more colors and the second image data output by the second reading unit is equal to or larger than the threshold, the correction unit is configured to correct data of an image area having the data difference equal to or larger than the threshold, in an image to be corrected with the first image data or the second image data, ([as to claim 7, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 8, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein, out of image areas having the data difference equal to or more than the threshold, the correction unit is configured to exclude an image area having a data difference equal to or less than another threshold, from an object to be corrected, ([as to claim 8, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 9, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), wherein the comparison unit is configured to compare the data difference in units of lines of the object to be read during a reading operation of the object, ([as to claim 9, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 10, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), further comprising a background detector configured to detect background data of the object, wherein the correction unit is configured to correct the image area having the data difference equal to or larger than the threshold, based on the background data detected by the background detector, ([as to claim 2, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 11, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), further comprising a background 35 member on a back side of the object, wherein the background member has a characteristic of reflecting the first light emitted from the first light source and absorbing the second light emitted from the second light source, ([as to claim 11, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 12, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), further comprising a setting unit configured to set whether to perform a correction by the correction unit, ([as to claim 12, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 13, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), further comprising a transmittance detector configured to detect a transmittance of light from the object, wherein the setting unit is configured to set the correction according to a result of detection by the transmittance detector, ([as to claim 13, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 14, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), an image forming device configured to form an image on a recording medium, based on image data corrected by the correction unit, ([as to claim 14, the above indicted prior art teaches the claimed limitation as applied in claim 1]).

Referring to claim 15, Muraishi teaches a method ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), comprising: irradiating an object to be read, with first light of a first light source having a first transmittance to the object and second light of a second light source having a second transmittance to the object, the second transmittance being different from the first transmittance; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device, each light-transmitting member has a peak transmission wavelength that corresponds to the wavelength of light received by the light-transmitting member]);
a second light source configured to irradiate the object with second light having a second transmittance to the object, the second transmittance being different from the first transmittance; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device]);
 	reading the first light from the object by a first reading unit to output first image data; ([121 of fig 3]) configured to read the first light of the first light source from the object to output first image data; (the line sensor 201 has such a plurality of light-receiving element, see 0040-0041]); 
reading the second light from the object by a second reading unit to output second image data; comparing a data difference between the first image data and the second image data; ([see 0040-0041]), the line sensor 201 has such a plurality of light-receiving element columns disposed, and pixel corresponding to a light-receiving element that receives red light is herein referred to as an R-pixel (pixel data representing red]);
comparing a data difference between the first image data and the second image data ([see 0065] an abnormal pixel width comparison unit 404 determines positions of abnormal pixels based on a result obtained by abnormal pixel candidates being detected by the inter-sheet abnormal pixel detection unit 401 and a result obtained by abnormal pixel candidates being detected by the document leading edge abnormal pixel detection unit 403. The abnormal pixel width comparison unit 404 outputs “1” for an abnormal pixel position and “0” for a normal pixel position]); and 
in a case where the data difference is equal to or larger than a threshold, correcting data of an image area having the data difference equal to or larger than the threshold in the first image data or the second image data; ([a correction unit 309 of fig 4) configured to, in a case where the data difference is equal to or larger than a threshold, correct data of an image area having the data difference equal to or larger than the threshold in the first image data or the second image data, ([0054] the color determination unit 310 performs processing for determining whether the image data generated by the abnormal pixel correction unit 309 indicates a color image or a black-and-white image. For example, input RGB image data is converted into (L, a, b) color space data and threshold processing are performed to thereby determine whether the image data indicates a color image or a black-and-white image. In the (L, a, b) color space, as the values a and b are closer to 0, the color are more perceived as black and white, the threshold processing is performed on abs (a) or abs (b), and if the value obtained as a result of threshold processing is lower than a threshold, it is determined that the image data indicates a black-and-white image, the expression “abs ( )” represents an absolute value here]). 

Referring to claim 16, Muraishi teaches a reading device ([039] FIG. 2 an array structure of light-receiving elements of the line sensor in the front surface reading unit 121, and the back-surface reading unit 122 has a structure similar to that of the front surface reading unit 12]), comprising: a first light source configured to irradiate an object to be read, with first light having a first transmittance to the object; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device, each light-transmitting member has a peak transmission wavelength that corresponds to the wavelength of light received by the light-transmitting member]);
a second light source configured to irradiate the object with second light having a second transmittance to the object, the second transmittance being different from the first transmittance; ([0043] the light-receiving elements in the lines 1 to 3 each include light-transmitting members 202 to 204 each that include an optical semiconductor device]);
a first reading unit ([121 of fig 3]) configured to read the first light of the first light source from the object to output first image data; (the line sensor 201 has such a plurality of light-receiving element, see 0040-0041]); 
a second reading unit  ([122 of fig 3]) configured to read the second light of the second light source from the object to output second image data; ([see 0040-0041]), the line sensor 201 has such a plurality of light-receiving element columns disposed, and pixel corresponding to a light-receiving element that receives red light is herein referred to as an R-pixel (pixel data representing red]);
 a comparison unit ([404 of fig 4]) configured to compare a data difference between the first image data and the second image data; ([see 0065] an abnormal pixel width comparison unit 404 determines positions of abnormal pixels based on a result obtained by abnormal pixel candidates being detected by the inter-sheet abnormal pixel detection unit 401 and a result obtained by abnormal pixel candidates being detected by the document leading edge abnormal pixel detection unit 403. The abnormal pixel width comparison unit 404 outputs “1” for an abnormal pixel position and “0” for a normal pixel position]); and 
a correction unit ([309 of fig 4) configured to, in a case where the data difference is equal to or larger than a threshold, correct data of an image area having the data difference equal to or larger than the threshold in the first image data or the second image data, ([0054] the color determination unit 310 performs processing for determining whether the image data generated by the abnormal pixel correction unit 309 indicates a color image or a black-and-white image. For example, input RGB image data is converted into (L, a, b) color space data and threshold processing are performed to thereby determine whether the image data indicates a color image or a black-and-white image. In the (L, a, b) color space, as the values a and b are closer to 0, the color are more perceived as black and white, the threshold processing is performed on abs (a) or abs (b), and if the value obtained as a result of threshold processing is lower than a threshold, it is determined that the image data indicates a black-and-white image, the expression “abs ( )” represents an absolute value here]). 
([a correction unit configured to correct a piece of pixel data of a first color of which the abnormal pixel is detected in the first color without correcting a piece of pixel data of a second color of which the abnormal pixel is not detected in the second color, in the generated pieces of pixel data in a case where the determination unit determines the detected abnormal pixel is a pixel other than the pixel located at the edge portion, and to correct a plurality of pieces of pixel data of all colors at a position where the abnormal pixel is detected in the generated plurality of pieces of pixel data in a case where the determination unit determines the detected abnormal pixel is the pixel located at the edge portion]).

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/NEGUSSIE WORKU/
Primary Examiner, Art Unit 2677